 

Youku

 

Advertising Services Contract of Youku Tudou (Ruishi)

 

Contract No.: 20151221

 

Regarding the matter that Party B sells advertising services of Youku Tudou
(Ruishi) to Party A, the following contractual terms have been stipulated
between both parties after negotiations.

 

Party A:

 

Party B: Qingdao Miguo Software Technology Co., Ltd.

 

I. Party A agrees to purchase the following services provided by Youku Ruishi.

 

Service Content   Service Fees   Service Period Advertising fees   RMB ¥20,000  
  Professional service fees   RMB ¥0   Lifelong Total (RMB)   Twenty thousand in
total    

 

II. Terms of service stipulated by Youku Ruishi Platform

 

i. Party B is an agent authorized by Ruishi Platform, DSP Advertising Platform
of Youku Tudou Group (hereinafter referred to as “Youku Ruishi”), of which Party
A has been informed. Party B is responsible for marketing advertising service on
Ruishi Platform and to provide relevant services for Party A.

 

ii. Party A agrees to be entitled to corresponding rights and undertake
corresponding obligations in accordance with The Advertising Materials Auditing
Norms of Ruishi Platform.

 

iii. After receiving the fees stipulated in this contract from Party A, Party B
shall undertake the obligation to submit purchase applications to Youku Ruishi
for advertisements stipulated in this contract on behalf of Party A.

 

iv. Party B is responsible to provide Party A with the content and scope of
Ruishi advertising services which shall adjust itself to Youku Ruishi, and the
right of final interpretation for these adjustments shall be reserved by Youku
Ruishi.

 

v. The content and scope of Youku Ruishi platform services are presented as
follows:

 

Youku Ruishi advertising platform refers to that Party B provides Party A with
bidding technical services which are based on the internet platform resources (
the traffic outside the ones sold according to normal CPD/CPM) provided by
Youku, Tudou or their related party(s) and charged according to CPM and CPC.

 

1. Advertising resources such as videos and pictures provided by Youku and Tudou
by PC terminal.

 

   

 

 

2. Advertising resources such as videos and pictures provided by Youku and Tudou
by mobile terminal.

 

[ex10-43_001.jpg]

 

vi. Party B shall provide Party A with website’s advertising services within the
available Youku Ruishi advertising services.

 

vii. As far as any dispute aroused in or related with this contract is
concerned, both Parties shall settle it via friendly negotiations; if
negotiations fail, both Parties shall submit the dispute(s) to the local
People’s Court respectively; Party B shall not assume legal responsibility for
any oral or non-written promises except as set forth in this Agreement and Party
A shall bear the losses caused thereby.

 

viii. The payment shall be implemented by Party A into the account of Party B
within 3 workdays as of the signing date.

 

ix. This agreement is in duplicate and each party holds one copy, which has the
same legal effect.

 

III. Payment account of Party B

 

Bank Name   Account Name   Card No.   Opening Bank Agricultural Bank of China  
    4228 4802 4804 7660 274   ABC, Sub-Branch at Liaoning Road China
Construction Bank       6227 0023 9201 0367 011   CCB, Sub-Branch at Liaoning
Road Industrial and Commercial Bank of China       6222 0838 0300 3470 193  
CCBC, Sub-Branch at Liaoning Road Postal Savings       6210 9845 2000 8617 306  
Fujian Branch, Taidong Sub-Branch Bank of Qingdao       6212 5201 1252 4192  
BQD, Sub-Branch at Liaoning Road Bank of Qingdao   Qingdao Miguo Software
Technology Co., Ltd.   8021 5020 0164 062   BQD, Sub-Branch at Guantao Road
Alipay            

 

   

 

 

In testimony whereof, this agreement has been signed in Qingdao by
representatives duly authorized by both parties, this twenty-first day of
December   , 2015.

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd., Shandong
Branch

 

[ex10-43_002.jpg]

 

Seal: Benefactum Alliance Business Consultant (Beijing) Co., Ltd., Shandong
Branch

Authorized representative:

Address:

Tel:

Promotion website:

 

Party B: Qingdao Miguo Software Technology Co., Ltd.

 



[ex10-43_003.jpg]

 

Seal: Qingdao Miguo Software Technology Co., Ltd. Special Seal for Contractual
Uses

Authorized representative: Wang Kai

Address: Rm. 2206, Building 1, Yin St., No. 153, Liaoning Rd., Qingdao City

Tel1: 8253224515

Fax:

 

   

 

 

 

